DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities: at line 2 of claim 1, “to hook” should apparently read –to a hook--; at line 3 of claim 1, “from the from the” should apparently read –from a--; at line 8 of claim 1, “hold” should apparently read –holds--; at line 9 of claim 1, tube out” should apparently read –tube and out--; at line 4 of claim 7, “the tissue;” should apparently read –the tissue; and--; and at line 1 of claim 13, “an plastic stopper” should apparently read –a plastic stopper--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 5 recites a needle with a body that encloses a first tube.  Such a recitation makes it appear that the first tube is a separate component than the needle itself.  Moreover, it is unclear if the body is part of the needle or not since the claim recites “with” a body, implying both could be separate elements being providing together.  Based on the specification, it appears that the needle is indeed tubular, but does not further enclose a separate “first tube”.  Clarification is required.  
At lines 5-6 of claim 1, it is unclear if “an open first end a second end” is implying that the first tube has an open first end and an open second end or if the first tube has an open first end, and a second end. 
Similarly for claim 1 at line 7, the claim recites “a rod with a second tube” which can be interpreted to mean that the rod also has a second tube.  Based on the specification, the rod is tubular, but does not further have a second tube.
Also at line 7 of claim 1, it is unclear if “a first end and a second end” are with respect to the rod or the second tube.  
  At line 2 of claim 4, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 4 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 5, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 5 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 6, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 6 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 1 recites the limitation "The method of”.  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 10, it is unclear what “at a later time” is relative to as nothing with respect to time is previously recited. 
Claim 10 at line 2 recites the limitation "the surgery".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 11, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 11 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 12, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 12 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 13, it is unclear which “the first end” is referenced as claim 1 recites a needle and a rod, both having a first end.  
Claim 13 at line 2 recites the limitation "the placement".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Pub. No. 2014/0309522) in view of Avelar et al. (U.S. Pub. No. 2011/0319932).  Regarding claim 1, Fullerton et al. (hereinafter Fullerton) discloses a tissue marking device comprising: a thread 630 of flexible construction [0205] rigidly attached to a hook 620/320 [0205] (Figs. 34A and 41A display hooked feature); and a tool for positioning the hook in a targeted tissue of a breast (Fig. 29B); the tool including: a needle with a body 262 that encloses a first tube (passageway of shaft), the first tube (passageway of shaft) having an open first end and an open second end (open ends for introduction of pusher 266 and deployment of marker 320 [0192] and Figs. 29A and 29B); a rod 266 with a second tube also open on a first end and a second end (thread 630 passes through rod 266 as best shown in Fig. 36, thus it has an open first and second end for delivery of thread and hook 620); wherein the rod 266 passes through the first tube of the needle (Fig. 29A) and holds the hook [0192] while the thread extends through the second tube out the first end of the rod and needle (Figs. 36 and 37); and wherein the rod is configured to extend the hook into a patient’s skin into the targeted tissue [0199], and wherein the needle and rod are configured to be removed leaving the thread protruding from the skin (Fig. 39).
However, Fullerton fails to disclose that the thread has at least one marking band rigidly attached and elevated from a central axis of the thread.  Avelar et al. (hereinafter Avelar) discloses self-retaining sutures containing indicia, such as band 1254, which may be formed of material added to the suture; polymerization; or a coating or agent added thereon ([0192] and [0193]); which is rigidly attached and elevated from a central axis of the thread ([0192] and Fig. 12B).  Avelar discloses that “…a ridge may be provided which runs continuously…around the circumference of the suture along all or part of the section of interest.” ([0192] and Fig. 12B), for the purpose of identifying particular sutures, or sections of sutures which are tactilely detectable by a physician [0192].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one marking band rigidly to a thread/suture and elevated from a central axis of the thread as taught by Avelar, in a tissue marking device as suggested by Fullerton, as Avelar discloses that tactile suture marking including a tactilely detectable increase in a suture diameter enables easy detection by a surgeon and may assist the surgeon in locating a section of interest ([0192] of Avelar).  
Regarding claim 4, the tool of Fullerton comprises: an elbow portion (shown in reproduction below) at the first end, wherein the elbow portion is capable of controlling the placement of the hook in the tissue as it is manipulated by a user during deployment of the hook ([0192] and [0193]). 
[AltContent: textbox (“elbow portion”)][AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow]





Regarding claim 7, Fullerton discloses a method of marking tissue in a breast given the device of claim 1 comprising: inserting the tool in a breast so that the hook is near a targeted tissue ([0192] and Figs. 29A, 29B and 36); pressing the rod to extend the hook past the needle and embed in the tissue (Figs. 29A, 29B and 36 and [0192]); and removing the needle and rod from the breast (Figs. 38 and 39).  Regarding claim 8, Fullerton discloses leaving the thread exposed from the skin (Fig. 39).  Regarding claim 9, Fullerton discloses securing the thread to the skin ([0004] and [0136]). Regarding claim 10, Fullerton discloses having the patient return at a later time for the surgery [0004].  Regarding claim 11, the tool of Fullerton comprises: an elbow portion (shown in reproduction above) at the first end, wherein the elbow portion is capable of controlling the placement of the hook in the tissue as it is manipulated by a user during deployment of the hook ([0192] and [0193]).
27.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Pub. No. 2014/0309522) in view of Avelar et al. (U.S. Pub. No. 2011/0319932) and further in view of Buckman et al.  (U.S. Patent No. 6,905,484).  Regarding claims 5 and 12, Fullerton discloses incorporation of fluid-tight seal within the first end of the tool to prevent fluid flow through the first end of the tube [0170] (which would prevent deployment or placement of a hook on the marker thread), however Fullerton and Avelar fails to disclose that the seal comprises a rubber stopper.  Buckman et al. (hereinafter Buckman) teaches a trocar/obturator system for deployment within a chest of a patient (see Abstract), wherein the trocar/obturator system further comprises an elastomeric seal that enables delivery/passage of a further component (cannula shaft) through the trocar/obturator system, wherein the elastomeric seal is fabricated from latex rubber.  The latex rubber seal or “stopper” enables movement/passage of the cannula shaft while preventing the passage of air or liquid around the cannula shaft (col. 17, lines 37-45). (Such a “stopper” or seal would prevent deployment or placement of a hook on a marker thread without a force acting to deploy the marker thread.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a fluid-tight seal/stopper as taught by Fullerton and Avelar ([0170] of Fullerton), of rubber as taught by Buckman as Fullerton recognizes the need for preventing fluid flow through the first end of the tube and Buckman discloses that an elastomeric, latex rubber seal prevents the passage of air or liquid around the cannula shaft (col. 17, lines 37-45).   
28.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (U.S. Pub. No. 2014/0309522) in view of Avelar et al. (U.S. Pub. No. 2011/0319932) and further in view of Jones et al. (U.S. Patent No. 9,044,162).  Regarding claims 6 and 13, Fullerton discloses incorporation of fluid-tight seal within the first end of the tool to prevent fluid flow through the first end of the tube [0170] (which would prevent deployment or placement of a hook on the marker thread), however Fullerton and Avelar fails to disclose that the seal comprises a plastic stopper.  Jones et al. (hereinafter Jones) teaches a marker delivery device/tool, likewise having an inner lumen for discharging a marker (see Abstract), wherein the “discharge opening” or “first end of the tube” comprises a plug or stopper, which can be composed of various plastics, for sealing the discharge opening and preventing contact of bodily fluids with the markers in the lumen (col. 4, lines 21-34) (which would prevent deployment or placement of a hook on a marker thread).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a fluid-tight seal/stopper as taught by Fullerton and Avelar ([0170] of Fullerton), of plastic as taught by Jones as Fullerton recognizes the need for preventing fluid flow through the first end of the tube and Jones discloses that a plastic seal prevents contact of bodily fluids with the markers in the lumen, yet enables its release from the lumen to ultimately release the markers upon delivery being required.

Double Patenting
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
30.	Claims 1 and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15 and 17-21 are of U.S. Patent No. 10,959,802. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and instant invention disclose 
a tissue marking device comprising: a thread of flexible construction rigidly attached to a hook, the thread having at least one marking band rigidly attached and elevated from a central axis of the thread; and a tool for positioning the hook in a targeted tissue of a breast; the tool including: a needle with a body that encloses a first tube, the first tube having an open first end and a second end; a rod with a second tube also open on a first end and a second end; wherein the rod passes through the first tube of the needle and holds the hook while the thread extends through the second tube out the first end of the rod and needle; and wherein the rod is configured to extend the hook into a patient’s skin into the targeted tissue, and wherein the needle and rod are configured to be removed leaving the thread protruding from the skin.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791